Name: Council Regulation (EEC) No 2969/83 of 19 October 1983 establishing a special emergency measure to assist stock farming in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 10 . 83 Official Journal of the European Communities No L 293/7 COUNCIL REGULATION (EEC) No 2969/83 of 19 October 1983 establishing a special emergency measure to assist stock farming in Italy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas difficulties concerning, in particular, the cash flow position of agricultural holdings are jeopardizing the effective application of the structural measures in Italy, and in particular those provided for in Council Regulation (EEC) No 1944/81 of 30 June 1981 estab ­ lishing a common measure for the adaptation and modernization of the structure of production of beef and veal , sheepmeat and goatmeat in Italy (3) ; Whereas a special emergency measure to relieve the debt burden of livestock holdings by means of aid intended to transform short-term loans into medium ­ term loans may assist the launching of the abovemen ­ tioned structural measures ; Whereas the same difficulties also exist in regions of Italy other than those referred to in Regulation (EEC) No 1944/81 ; Whereas the special system of operating loans appli ­ cable in Italy makes it necessary for the conditions of the measure to be determined by that Member State within the framework of a programme to be approved by the Commission , HAS ADOPTED THIS REGULATION : Article 1 1 . In order to facilitate the implementation of the measures provided for in Regulation (EEC) No 1944/81 , a special emergency measure to assist agricul ­ tural holdings eligible for the measures provided for in the said Regulation is hereby established . 2 . The measure may be extended to livestock holdings situated in Italian regions other than those referred to in Regulation (EEC) No 1944/81 . Article 2 The measure shall consist in the granting of aid for the transformation of short-term loans, the duration of which does not exceed 12 months, taken up by the holdings referred to in Article 1 before 30 November 1983 to cover their operating costs , into medium-term loans. Article 3 1 . Community financing referred to in Article 4 ( 1 ) can only be carried out in the framework of a programme to be submitted by the Italian Govern ­ ment and approved by the Commission . 2 . The programme shall contain all the necessary elements for its assessment and in particular the amount and the duration of the aid referred to in Article 2. 3 . At the request of the Commission, the Italian Government shall supply further elements for assess ­ ment within the framework of the data referred to in paragraph 2 . 4 . The Commission shall decide on the approval of the programme in accordance with the procedure laid down in Article 18 (2) and (3) of Directive 72/ 159/EEC (4), as last amended by Directive 82/436/EEC (5). Article 4 1 . The Community shall contribute to the financ ­ ing of the measure within the limits of the appropria ­ tions entered in the general budget of the European Communities for that purpose . Community financing of the measure is estimated at 60 million ECU and shall be decided on in accordance with Article 7 ( 1 ) of Regulation (EEC) No 729/70 . 2 . The provisions of Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply to the measure . 3 . Advances may be granted on application by Italy. 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 1 3 of Regulation (EEC) No 729/70. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No C 192, 19 . 7. 1983, p. 5 . (2) Opinion delivered on 14 October 1983 (not yet published in the Official Journal). (3) OJ No L 197, 20 . 7 . 1981 , p. 27 . (4) OJ No L 96, 23 . 4 . 1972, p . 1 . O OJ No L 193 , 3 . 7 . 1982, p . 37 . No L 293/8 Official Journal of the European Communities 25 . 10 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1983 . For the Council The President C. SIMITIS